Citation Nr: 0418771	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-03 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a lung disability.

2.  Entitlement to service connection for a heart disability.



REPRESENTATION

Appellant represented by:	American GI Forum, National 
Veterans Outreach Program



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION


The veteran had active service from January 1959 to January 
1961.

This appeal arises from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  In this decision, the RO denied entitlement 
to service connection for lung and heart disabilities.

The October 2002 rating decision also denied entitlement to 
service connection for residuals of a cold weather injury to 
the lower extremities.  The veteran timely appealed this 
decision.  However, the RO issued a subsequent rating 
decision in March 2004 that granted service connection for 
these residuals in both lower extremities.  The veteran has 
not contested this decision or the evaluations given to these 
cold weather injuries.  It is determined by the Board of 
Veterans' Appeals (Board) that the March 2004 decision was a 
full grant of all issues sought on appeal regarding service 
connection of his cold weather injuries.  Thus, these issues 
are no longer in appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has contended that the service department 
committed a grave error by accepting him for active service 
as his lungs were permanently compromised by a prior history 
of tuberculosis.  He indicated that he contracted pneumonia 
soon after entering military service that caused permanent 
scarring on his lungs and resulted in a chronic lung 
disability.  The veteran claimed that this lung scarring 
resulted in decreased/constricted blood flow through his 
lungs, causing high blood pressure and eventual heart 
disease.

The service medical records include an entrance examination 
conducted in April 1958.  The veteran reported a medical 
history of tuberculosis in 1950 and 1951.  He reported 
respiratory symptoms and a "palpitation or pounding heart."  
On examination, his heart and vascular system were found to 
be normal.  However, this examination report noted his lungs 
to be abnormal.  The examiner indicated that X-rays revealed 
a history of tuberculosis.  The veteran was found qualified 
for military service.  

The veteran was given another comprehensive physical 
examination in January 1959.  His medical history included 
being hospitalized for tuberculosis for one year in 1951.  
The veteran's last chest X-ray taken in 1957 was negative for 
any activity of tuberculosis.  On examination, his heart and 
vascular system were again found to be normal, however, his 
lungs were marked abnormal.  The examiner indicated that the 
chest X-ray was negative except for "minimal increased 
markings" resulting from tuberculosis.  He was again found 
qualified for military service.  

Service outpatient records dated in February 1959 noted the 
veteran was being treated for an upper respiratory infection.  
His chest X-ray was found to be negative at that time.  He 
was eventually hospitalized for 16 days for treatment of this 
infection.  Follow up chest X-ray taken in April 1959 found 
no evidence of scar formation from previous tuberculosis 
process.  The assessment was negative heart and lungs.  

The veteran apparently complained to his former private 
physician about his medical treatment by the military 
professionals.  This physician prepared a letter in April 
1959 to the military authority.  The veteran's medical 
history included hospitalization from October 1950 to October 
1951 for treatment of far advance/active pulmonary 
tuberculosis.  In July 1954, his diagnosis was changed to 
minimal/inactive tuberculosis.  This diagnosis was last 
confirmed by the private physician in August 1958.  The 
physician was concerned that the stress of basic training had 
possibly reactivated the veteran's pulmonary tuberculosis.  

In August 1959, the veteran was returned to duty with no 
restrictions.  Military physical examination in November 1959 
found the veteran's lungs, heart, and vascular system to be 
normal.  However, no chest X-ray was taken during this 
examination.  The examiner found the veteran qualified for 
active duty.

A comprehensive physical examination of November 1960 noted a 
medical history similar to that reported by the veteran in 
April 1958 and January 1959.  A separation examination was 
provided to the veteran in November 1960.  While his vascular 
system was found to be normal, findings for his lungs and 
heart were reported as abnormal.  The examiner noted that a 
short metallic sounding pre-systolic murmur over the pre-
cardium was heard.  This murmur was accentuated by exercise, 
but unaffected by breathing and not transmitted.  A chest X-
ray was negative except for "minimal fibrous left apex" and 
"indirect lung markings."  This examiner found that the 
veteran was only qualified for "limited" military service.

The veteran was referred for a consultation with a military 
"chest clinic."  On examination, he had a normal thorax and 
lung fields.  A cardiologist reported that no heart murmur 
was heard at rest.  However, a Grade I systolic and 
"extracardiac squeak" was heard with exercise.  No heart 
disease was reportedly found.  The diagnosis was minimal 
pulmonary tuberculosis.

Private medical records dated from the mid-1990s to the early 
2000s noted the veteran's family had a history of 
cardiovascular problems.  His current diagnoses included 
atrial fibrillation, hypertension, cardiomyopathy, congestive 
heart failure, and chronic venous stasis.  A number of 
outpatient records noted the presence of systolic murmurs on 
examination.

A VA examiner in January 2004, after conducting an 
examination and a review of the medical evidence in the 
claims file, diagnosed cardiomyopathy and a history of 
congestive heart failure.  The examiner opined that the 
current heart disease was unrelated to the veteran's military 
service, as he did not have any documented heart disease in 
military service.  Also diagnosed was severe shortness of 
breath and chronic obstructive pulmonary disorder (COPD).  
The examiner felt this disorder was also unrelated to 
military service as the veteran's tuberculosis had been found 
to be inactive years prior to entering the military and had 
no documented reoccurrence of the tuberculosis.

Based on the findings noted at the time of the veteran's 
separation examination in November 1960, to include the first 
finding for heart murmurs and apparently the first X-ray 
findings of fibrosis in the lungs, the Board finds the 
conclusions of the VA examiner in January 2004 are 
insufficient to decide these claims.  The military examiner 
in November 1960 essentially found the veteran's health 
condition had worsened as he limited his qualification for 
military service.  Prior examinations had found no such 
limitation.  In addition, the symptomatology noted on 
separation was not present at the time of the veteran's 
entrance examinations in 1958 and 1959.  Therefore, the Board 
finds that remand is appropriate to obtain new cardiovascular 
and respiratory examinations in order to obtain etiology 
opinions that are supported by sufficient reasons and bases.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
Wisch v. Brown, 8 Vet. App. 139, 140 (1995) (VA's duty to 
assist includes a medical opinion evaluating a claimant's 
medical history to determine whether an event in service 
could reasonably have caused a current disability.)  

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED for the following:

1.  The VBA AMC should conduct a review 
of the claims file and ensure that no 
other notification or development action 
is required by the VCAA.  If further 
action is required, undertake it before 
further adjudication of the claims.  
2.  The VBA AMC should contact the 
veteran and request that he identify all 
treatment for his heart and lung 
disabilities since August 2002.  
Thereafter, VA should request all medical 
evidence from the identified sources.  
All responses or evidence received from 
these requests should be associated with 
the claims file.  

3.  After the development has been 
completed and all responses incorporated 
into the claims file, the veteran should 
be afforded VA cardiovascular and 
respiratory examinations.  The purpose of 
these examinations is to determine the 
existence and etiology of any current 
heart and lung disabilities.  The claims 
folder must be sent to the examiners for 
review.  A copy of this remand must also 
be provided to the examiners.  All 
necessary tests should be conducted and 
the examiners should review the results 
of any testing prior to completion of the 
examination reports. 

Cardiovascular Examination

After a review of the complete medical 
history contained in the claims file, the 
examiner should determine whether the 
veteran suffers with a cardiovascular 
disability.  If so, this disability 
should be identified and the appropriate 
diagnosis provided.  Then, the examiner 
should determine whether it is at least 
as likely as not that any current 
cardiovascular disability had its onset 
during active service or is related to 
any in-service disease or injury.  

The examiner must provide a full 
rationale (reasons and bases) for his or 
her conclusions, to include explanations 
of how the reported heart symptomatology 
in November 1960 was not the result of a 
chronic disorder, if such is the case.

Respiratory Examination

After a review of the complete medical 
history contained in the claims file, the 
examiner should determine whether the 
veteran currently suffers with a 
respiratory/pulmonary disability.  If so, 
this disability should be identified and 
the appropriate diagnosis provided.  
Then, the examiner should determine 
whether it is at least as likely as not 
that any current respiratory/pulmonary 
disability (other than tuberculosis) had 
its onset during active service or is 
related to any in-service disease or 
injury.  

The examiner should also state whether or 
not the veteran's pre-service 
tuberculosis worsened during service.  
(Temporary or intermittent flare-ups of a 
pre-service condition, without evidence 
of worsening of the underlying condition, 
are not sufficient to be considered 
aggravation in service).  If so, was any 
such worsening due to the natural 
progression of the condition?  

The examiner must provide a full 
rationale (reasons and bases) for his or 
her conclusions, to include explanations 
of whether the reported chest X-ray 
findings in November 1960 showed 
additional residual lung deformities when 
compared to earlier X-ray findings.

4.  Thereafter, readjudicate the 
veteran's claims on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If any 
decision with respect to these claims 
remains adverse to the veteran, he and 
his representative should be furnished a 
SSOC and afforded a reasonable period of 
time within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claims.  38 C.F.R. § 3.655 (2003).  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




